Title: To Alexander Hamilton from James McHenry, 29 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department July 29. 1799.
          
          I enclose you a petition that has been delivered to me this morning from a certain John Butler inlisted by Captain Matthew Henry soliciting his discharge.
          You will be pleased to take such order thereon as to you may appear proper—
          I am Sir with great respect Your obed Servant.
          
            James McHenry
          
          Major Genl. Hamilton
        